Citation Nr: 1036708	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  03-05 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to an initial evaluation in excess of 20 percent 
for subluxation and partial dislocation of the left shoulder 
(left shoulder disability).

3.  Entitlement to an initial evaluation in excess of 10 percent 
for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel
INTRODUCTION

The Veteran had 20 years of active service that includes verified 
active service from March 1988 to November 1999.

This matter initially came to the Board of Veterans' Appeals 
(Board), in part, on appeal from an April 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied service connection for 
sinusitis and granted service connection for a left shoulder 
disability and migraine headaches that were awarded 10 percent 
and noncompensable disability evaluations, respectively, 
effective from December 1, 1999.  In a January 2003 rating 
decision, the RO assigned a 20 percent rating for the Veteran's 
service-connected left shoulder disability and a 10 percent 
rating for his migraine headaches, both effective from December 
1, 1999.  

In January 2006, the Board remanded the Veteran's claims to the 
RO via the Appeals Management Center AMC) in Washington, D.C. for 
further evidentiary development.  At that time, the Board 
referred to the RO the issues of whether new and material 
evidence was received to reopen a claim for service 
connection for color blindness, and entitlement to a total 
rating based upon individual unemployability due to 
service-connected disabilities (TDIU), for appropriate 
development and adjudication.  However, there is no 
indication that the RO has yet considered these issues, 
and they are, again, referred for appropriate action.

In April 2007, the Veteran submitted additional evidence 
regarding his claims for sleep apnea, carpal tunnel 
syndrome, and a foot disorder and, in an October 2009 
statement addressed evidence regarding his sleep apnea, 
back disability, and carpal tunnel syndrome.  These 
matters are referred to the RO for appropriate action.

The matter of entitlement to an increased initial rating for 
migraine headaches is REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the 
evidence of record demonstrates that he has sinusitis that cannot 
be reasonably dissociated from his active military service.

2.  From December 1, 1999, to November 22, 2004, the Veteran's 
service-connected left shoulder disability was manifested by 
frequent episodes of dislocation and guarding of all arm 
movements.

 3.  From May 1, 2005, forward, the Veteran's service-connected 
left shoulder disability is not manifested by dislocation or 
limitation of motion to at least midway between the side and 
shoulder.  


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, sinusitis was 
incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The criteria for an initial rating of 30 percent for the 
Veteran's left shoulder disability have been met, from December 
1, 1999, to November 22, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2009).

3.  The criteria for a rating in excess of 20 percent for the 
Veteran's service-connected left shoulder disability have not 
been met, from May 1, 2005, forward.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

In regard to the claim for entitlement to sinusitis, as this 
claim is granted, any failure with respect to the duty to notify 
or assist is nonprejudicial.

In regard to the claim for an increased rating for a left 
shoulder disorder, the Veteran is challenging the initial 
evaluation assigned following the grant of service connection.  
In Dingess, the Court held that in cases where service connection 
has been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been fulfilled.  
Id. at 490-91. Regardless, by letters dated in February 2001 and 
January 2006, the RO provided the Veteran with adequate notice 
and the claim was readjudicated in an October 2009 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).  Thus, VA's duty to 
notify as to this issue has been satisfied.  

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issues on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Veteran's service treatment records and VA and non-
VA medical treatment records were obtained, to the extent 
possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, relevant 
to the issue decided herein, is available and not part of the 
claims file.  

As noted above, in January 2006, the Board remanded the Veteran's 
claims to the RO for further development, which included sending 
the Veteran an appropriate notice letter, obtaining any recent VA 
treatment records and records from Drs. Sason and Trimor-Tamoria, 
determining if he was in receipt of state disability or Workmen's 
Compensation benefits, and scheduling him for a VA examination.  
There has been substantial compliance with this remand, as the 
Veteran was sent an appropriate letter in January 2006 and 
scheduled for a VA examination of his left shoulder in August 
2009.  His VA treatment records, dated through 2008, were also 
obtained as well as those from Drs. Sason (dated in 2005) and 
Trimor-Tamoria (dated through 2009).  The Veteran did not respond 
to the RO's January 2006 inquiry as to whether he received state 
disability or Workmen's Compensation benefits.  The Board finds 
that the April 2000, December 2003, and August 2009 VA 
examination reports are adequate for rating purposes as the 
claims file was reviewed, the examiners reviewed the pertinent 
history, examined the Veteran and provided clinical findings and 
diagnoses from which the Board can reach a fair determination.  
The records satisfy 38 C.F.R. § 3.326.  

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating his claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.


II. Service Connection for Sinusitis

The Veteran seeks service connection for sinusitis.  He claims 
that results of a dental x-ray taken shortly after his retirement 
from service showed sinusitis.  The Veteran maintains that such 
findings demonstrate that his sinusitis cannot be dissociated 
from his period of active military service.  With a February 2005 
written statement, he provided copies of service records 
regarding upper respiratory health hazards for military personnel 
assigned to the NAF Atsugi, Japan, that was his last duty station 
when he lived near a hazard area (an incinerator).  After 
carefully considering the claim in light of the record and the 
applicable law, the Board is of the opinion that the evidence is 
in equipoise.  Accordingly, giving the Veteran the benefit of the 
doubt, the appeal will be granted.

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.

"[I]n order to establish service connection or service-connected 
aggravation for a present disability the veteran must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of the 
evidence is against the claim, in which case, service connection 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which he served, his military records, and all pertinent medical 
and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2002); 38 
C.F.R. § 3.303(a).

Service treatment records do not include a diagnosis of 
sinusitis.  A Septemer 1981 clinical record reflects the 
Veteran's complaints of a sore throat, running nose, and sinus 
congestion for several days, for which a head cold was diagnosed.  
An October 1988 clinical record indicates that he was seen for 
complaints that included sinus congestion, and was diagnosed with 
an upper respiratory infection.  A dental health questionnaire 
updated in March 1999 indicates that the Veteran denied having 
sinus problems.  When examined for retirement in June 1999, a 
sinus abnormality was not noted.  According August 1999 records, 
the Veteran incurred no medical condition potentially exacerbated 
by the environmental conditions at NAF Atsugi.  On a report of 
medical history completed in August 1999, the Veteran checked no 
to having sinusitis. 

Post service, during an April 2000 VA examination, performed 
approximately four months after his discharge, the Veteran denied 
having allergies, hay fever, or asthma.  Objectively, the 
Veteran's sinuses were nontender, he denied postnasal obstruction 
or drainage, and there were no physical findings of post nasal 
obstruction but x-rays were ordered.  Results of x-rays of his 
paranasal sinuses taken at the time included an impression of a 
filling defect in the right maxillary antrum that may represent 
air-fluid level and/or polypoid filling defect for which a 
computed tomography (CT) was recommended.  Also noted were hazy 
frontal sinuses and a suspicion of a bone density low over the 
frontal sinuses, non sharp ethmoid air cells and sphenoid sinuses 
that were aerated and deviation of the nasal septum.  Final 
diagnoses included sinusitis.

According to January 2003 VA medical records, the Veteran had a 
history of sinus headaches and abnormal x-rays in 2000, for which 
he took nasal steroids but continued to have sinus symtoms.  
Results of paranasal sinus x-rays revealed no appreciable change 
in the past three years.  A CT was again recommended.

A December 2003 VA examination report indicates that the 
Veteran's nasal septum was in the midline, his oral mucosa was 
intact, and there was no posterior pharyngeal erythema.

As to whether the Veteran has sinusitis related to active 
service, the evidence is in equipoise.  The Veteran maintains 
that he has sinusitis that was incurred in service although 
initially diagnosed just months after his retirement.  Service 
treatment records do confirm that he was treated for complaints 
that included sinus congestion in 1981 and 1988.  While, in April 
2000 and only four months after the Veteran's retirement, a VA 
examiner did not associate the Veteran's sinusitis with an 
incident in service, the post-service medical evidence reflects 
his repeated treatment for that disorder and allergic rhinitis.  
Additionally, the Veteran stated that he has experienced 
sinusitis since active service, an allegation that he is 
competent to make even as a layman.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  

In view of the totality of the evidence, including the Veteran's 
credible report that he has experienced sinusitis since shortly 
after his separation from service, as well as the April 2000 VA 
examination findings of record, the Board finds that sinusitis 
cannot reasonably be dissociated from the Veteran's period of 
active service.  Affording the Veteran the benefit of the doubt, 
service connection for sinusitis is warranted.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


III.  Increased Rating for Left Shoulder Disability

The present appeal involves the Veteran's claim that the severity 
of his service-connected left shoulder disability warrants a 
higher initial disability rating.  Disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service- 
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an increased 
evaluation of a service-connected disability and a case (such as 
this one) in which the Veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  VA must assess the level of disability from the date 
of initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life of 
the claim - a practice known as "staged rating."  In this regard, 
in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings" are appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Id. at 510.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2009).  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 C.F.R. § 
4.45 (2009).  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability and to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2009).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), it was held that 
where evaluation is based on limitation of motion the question of 
whether pain and functional loss are additionally disabling must 
be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, limitation 
of motion, weakness, excess fatigability, incoordination, and/or 
impaired ability to execute skilled movement smoothly, and pain 
on movement, swelling, deformity, or atrophy of disuse. 
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are also 
related considerations.  Id.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the claimant.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The United States Court of Appeals for Veterans Claims (Court) 
has held, however, that 38 C.F.R. § 4.40 does not require a 
separate rating for pain but rather provides guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 
194 (1997).

The Veteran's left shoulder disability is currently evaluated as 
20 percent disabling under Diagnostic Code 5203 for disabilities 
involving impairment of the clavicle or scapula.  38 C.F.R. § 
4.71a.  An April 2000 VA examination report indicates that he is 
left-handed and so it is considered his major arm.  Under 
Diagnostic Code 5203, a 20 percent rating is the maximum 
schedular rating for an impairment of the minor or major arm.  
Such a rating is for dislocation or nonunion with loose movement.  
Id.  As the Veteran is already in receipt of the maximum 
schedular rating available, an increased rating is not for 
consideration under Diagnostic Code 5203.

The Board has also considered Diagnostic Code 5201, for 
evaluating limitation of motion of the shoulder.  38 C.F.R. § 
4.71a, Diagnostic Code 5201.  Under Diagnostic Code 5201, a 30 
percent disability evaluation is warranted, for the major arm, 
where the motion is limited to the midway between the side and 
shoulder.  A 40 percent evaluation is for consideration if the 
motion is limited to 25 degrees from the side.  Id.

The Board notes that ranges of motion for the shoulder are 
provided in 38 C.F.R. § 4.71, Plate I (2009).  Normal flexion and 
abduction is from 0 to 180 degrees.  Normal external and internal 
rotation is from 0 to 90 degrees.  Rotation is measured with the 
upper part of the arm at shoulder level and the lower part of the 
arm is rotated forward from an upright position.  Id.

Further, Diagnostic Code 5202 provides ratings for other 
impairment of the humerus.  Malunion of the humerus with moderate 
deformity is rated as 20 percent for the major shoulder and with 
marked deformity is rated as 30 percent for the major shoulder.  
Recurrent dislocations of the humerus at the scapulohumeral 
joint, with infrequent episodes, and guarding of movement only at 
the shoulder level, are rated as 20 percent for the major 
shoulder; with frequent episodes and guarding of all arm 
movements, are rated as 30 percent for the major shoulder. 
Fibrous union of the humerus is rated as 50 percent for the major 
shoulder. Nonunion of humerus (false flail joint) is rated as 60 
percent for the major shoulder. Loss of head of the humerus 
(flail shoulder) is rated as 80 percent for the major shoulder.  
38 C.F.R. § 4.71a.

During his April 2000 VA orthopedic examination, the Veteran 
reported that he was currently training to do assembly work with 
some type of refrigeration equipment.  He gave a history of left 
shoulder injury in June 1999 when his shoulder popped out and 
that since then, he experienced almost constant episodes of 
shoulder popping.  He said it happened nearly every time he tried 
to put on a shirt (twisting the left arm around to place in his 
shirt sleeve).  He had difficulties lying on his left shoulder.  
He was left-handed and was unable to throw with his left arm.  
The Veteran avoided overhead work because of recurrent, painful 
popping of his left shoulder.   
 
Objectively, there was slight intraarticular crepitation more 
pronounced on the left, without any definite limitation of 
motion.  Abduction and flexion were both to 180 degrees; 
extension was to 30 degrees; external rotation was to 90 degrees, 
and internal rotation was to 75 degrees.  In full internal 
rotation, the tip of the Veteran's left thumb reached the same 
level on the thoracic spine reached by his right thumb.  The VA 
examiner reported that, by history, it appeared that the Veteran 
sustained a major subluxation/partial dislocation of the left 
shoulder and currently had a syndrome of chronic instability with 
recurrent subluxations of the left shoulder.  He had a definite 
disability and functional impairment as it related to any active 
left shoulder throwing or twisting motions (including simply 
putting his arm into a shirt sleeve or jacket).  His impairment 
seemed to be on the basis of instability and pain with no 
indication of any structure change.  There was no indication of 
weakness, fatigability, or incorporation.

Results of a magnetic resonance image (MRI) of the left shoulder 
performed by VA in May 2000 revealed a reverse Bankart lesion, 
questionable anterior labral tear, posterior subluxation of the 
humeral head, and questionable partial tear of the infraspinatus 
tendon.

When seen in June 2001, the Veteran complained of left shoulder 
pain with motion and increased instability.  Objectively, 
abduction was to 110 degrees due to pain and there appeared to be 
increased posterior instability.  The assessment was probable 
posterior dislocation with associated feelings of instability and 
muscle pain.  A similar diagnosis was made in September 2001.

Private medical records dated in October 2001, include complaints 
of left shoulder pain with numbness of the hand.  An October 2001 
electromyography/nerve conduction study (EMG/NCV) of the 
Veteran's left upper extremity was performed due to his 
complaints of sharp scapular pain and numbness involving his 4th 
and 5th fingers that he related to a history of posterior 
shoulder disolocation.  Test results were abnormal and revealed 
evidence of left ulnar neuropathy at the elbow.  There was no 
gross evidence for a suprascapular neuropathy.  In January 2002, 
the Veteran was diagnosed as having left ulnar neuropathy at the 
elbow and mild left carpal tunnel syndrome.  

During treatment in September 2002, the Veteran reported repeated 
dislocations with the last one in March 2002.

On VA examination in December 2003, the Veteran complained of 
constant left shoulder pain, weakness, swelling, and popping.  He 
reported that he had not lost time from work.  His left shoulder 
appeared swollen and there was joint tenderness, trace crepitus, 
and trace effusion.  Flexion was to 150 degrees with pain at 150 
degrees and abduction was to 170 degrees with pain at 170 
degrees.  There was some laxity in the ligaments supporting the 
left shoulder joint.  The examiner stated that range of motion of 
the left shoulder was limited by pain, fatigue, weakness, and 
lack of endurance.  There was no ankylosis.  X-ray of the 
Veteran's left shoulder revealed no abnormality.  The diagnosis 
was left shoulder subluxation/dislocation with ongoing pain.

A May 2004 VA medical record indicates that EMG results revealed 
left ulnar neuropathy at the Veteran's elbow with no denervation, 
comparable to a January 2002 study; with mild left carpal tunnel 
syndrome.

VA medical records further reveal that, in November 2004, Veteran 
underwent left shoulder arthroscopy, labral debridement, and 
repair.  Thereafter, he underwent physical therapy until August 
2005.  The Veteran was in receipt of a temporary total rating 
under 38 C.F.R. § 4.30 from November 23, 2004 to April 30, 2005.

In May 2005, the chief of orthopedic surgery in the VA outpatient 
clinic evaluated the Veteran for complaints of left shoulder pain 
and weakness.  The Veteran was noted to have an irreparable tear 
for which he underwent surgery in November 2004 and was slowly 
progressing.  Left posterolateral shoulder pain was rated at 4/10 
and worse with internal rotation.  Forward flexion and abduction 
were both to 170 and external rotation was to 70 degrees.  The 
Veteran had persistent pain in the left shoulder with radiation 
of the dorsum of his left hand.  The pain was aggravated by 
external left shoulder rotation.  Results of an EMG showed ulnar 
nerve entrapment of the left elbow.  The Veteran had ulnar 
neuropathy with loss of sensation of the small and ring fingers 
and was unable to lift computers required for his current 
vocational training.  He requested support for a changed vocation 
to pharmacy tech training, where lifting was less often required, 
that the examining orthopedic surgeon thought reasonable.

When seen in December 2005, VA records show that the Veteran had 
improved range of left shoulder motion, and was slowly recovering 
his strength.

The Veteran continued to complain of left hand numbness, 
particularly in digits 3 to 5.  Results of a March 2007 EMG, 
performed by VA, revealed bilateral carpal tunnel syndrome and 
bilateral ulnar neuropathy at the elbow. 

During his VA orthopedic examination in August 2009, the Veteran 
reported pain in the posterior scapular region along the 
vertebral border in the superior aspect in his left arm, that he 
rated as a 7/10 and that flared up to 9/10 with repetitive use, 
overhead reaching, and lifting activities.  He also had pain over 
the anterior aspect of the left shoulder that he rated as a 6/10 
and that flared up to 8/10 with repetitive activity.  With flare-
ups, he had additional limits on functional ability, but was 
unable to specifically describe the additional degree of 
limitation of motion.  The VA examiner was unable to state the 
additional amount of disability during flare-up without actually 
observing the Veteran and indicated it would be "highly 
speculative" for him to attempt to detail the actual additional 
degrees of limited motion.  The VA examiner did not feel that the 
Veteran was sufficiently competent to describe in specific detail 
the percentages and the Veteran agreed.  The Veteran denied any 
recurrent subluxation or dislocation of his shoulder.

Further, it was noted that, since 2002, the Veteran worked as an 
aircraft technician doing both assembly and disassembly of parts 
of aircraft brakes.  The parts generally weighed 5 to 10 pounds, 
but some parts weighed 50 pounds and he used a hoist for them.  
His work involved working at the shoulder level or at a bench, 
and some overhead lifting and reaching.  It also involved 
cleaning of the parts that was a repetitive movement of his 
shoulder and arm. 

Along with pain with overhead reaching and lifting activities, 
the Veteran had residual limited motion and increased shoulder 
pain with cold weather.  He had pain when he slept if he rolled 
over, and had difficulty dressing and showering as to limited 
motion in that he was unable to reach behind his back to dry or 
wash his back.  Occupationally, the Veteran had pain with 
overhead reaching and lifting activities and with repetitive 
motion at the shoulder level and with lifting.  He had no 
recurrent subluxation with work activities.  He was no longer 
able to play golf and was limited in terms of playing with his 
son.  The VA examiner noted that the Veteran had a history of 
left arm numbness since 1999 and that results of a MRI performed 
in 2008 revealed mild degenerative disk disease.

Objectively, neurologic examination findings revealed deep tendon 
reflexes in the Veteran's biceps, triceps, and brachioradialis 
were 2+ and equal.  Motor examination of the left shoulder was 5- 
as to abduction, adduction, forward flexion, and internal and 
external rotation, related to pain and limited motion.  The 
remaining musculature of the left upper extremity was intact and 
graded as 5/5 (essentially normal).  Sensory examination showed 
grade 1 decreased sensation in the left little finger, with 
remaining sensory modalities of the left upper extremity intact 
to light touch.  There was no left shoulder atrophy.  There was a 
slight winging of the scapula when the arms were forward flexed, 
with tenderness along the vertebral border and superior aspect of 
the scapular.  There was also mild tenderness of the superior 
aspect of the shoulder.  The AC and impingement signs were 
positive.  

Additionally, range motion of the Veteran's left shoulder 
revealed forward flexion to 135 degrees with pain and further 
motion to 155 degrees.  Extension was to 45 degrees with pain in 
the posterior scapular region, external rotation was to 85 
degrees with pain and crepitation noted anteriorly, internal 
rotation was to 70 degrees with pain and crepitation noted 
anteriorly, abduction was to 100 degrees with pain and further 
motion was to 110 degrees, and adduction was to 45 degrees with 
pain.  There was no additional los of function with repetitive 
use by pain, weakness, fatigue, lack of endurance, incoordination 
after repetitive testing or flare up.  Results of x-rays taken in 
August 2009 demonstrated two suture anchors in the superior 
glenoid from prior labral repair.  The gelnohumeral joint 
appeared otherwise normal without evidence of acute injury, 
dislocation, or soft tissue swelling.  The acromioclavicular 
joint and bone densities were normal and the impression was that 
the findings were unchanged since 2007.  

The diagnosis was status post repair global labral tear of the 
left shoulder with associated low-grade undersurface tear of the 
infraspinatus with left shoulder strain, tendinitis, and moderate 
restrictive pericapsulitis without evidence of recurrent 
subluxation and no significant evidence of degenerative arthritis 
with no instability.  Four arthroscopic scars were noted without 
any clinical findings reported.  In a September 2009 Addendum, 
the VA examiner noted his review of the Veteran's medical records 
- that supported the Veteran's report of ongoing difficulty to 
his left shoulder.  The Veteran continued to have residual pain 
on limited motion, without recurrent subluxation.

The VA and non-VA outpatient records, for the period from 2000 to 
2009, also note numerous complaints of left arm and left shoulder 
pain.

A.	 From December 1, 1999 to November 22, 2004

Prior to the Veteran's left shoulder surgery in November 2004, he 
experienced almost constant episodes of shoulder popping.  He 
said it happened nearly every time he tried to put on a shirt 
(twisting the left arm around to place in his shirt sleeve).  The 
VA examiner in April 2000 reported that it appeared that the 
Veteran sustained a major subluxation/partial dislocation of the 
left shoulder and currently had a syndrome of chronic instability 
with recurrent subluxations of the left shoulder.  The examiner 
stated that the Veteran had a definite disability and functional 
impairment as it related to any active left shoulder throwing or 
twisting motions (including simply putting his arm into a shirt 
sleeve or jacket).  Results of a MRI of the left shoulder 
performed in May 2000 revealed posterior subluxation of the 
humeral head.  There were consistent complaints and findings 
noted in the medical records dated through November 2004.

In light of the Veteran's complaints and these objective 
findings, the Board finds that a 30 percent rating is warranted 
under DC 5202 for frequent episodes of dislocation and guarding 
of all arm movements from December 1, 1999 to November 22, 2004.  
A rating in excess of 30 percent is not warranted under DC 5202, 
as there was no evidence of fibrous union, nonunion, or loss of 
head of the humerus.  

The Board has also considered whether the Veteran left shoulder 
disability warrants a higher rating under DC 5201.  However, 
there was no evidence of limitation of motion of the left arm to 
25 degrees from the side.  On VA examination in April 2000, he 
had abduction and flexion both to 180 degrees.  When seen in June 
2001, he had abduction to 110 degrees.  And on VA examination in 
December 2003, he had  flexion to 150 degrees and abduction to 
170 degrees, with pain, and the examiner noted that range of 
motion of the shoulder was limited by pain.  In short, even with 
consideration of the Veteran's pain, there was no evidence of 
limitation of motion of the left arm to 25 degrees from the side.  
See 38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).   The Veteran's range of motion measurements far exceeded 
25 degrees.  Therefore, the preponderance of the evidence is 
against entitlement to a higher rating based upon limitation of 
motion under DC 5201.  

The Board also points out that the Veteran did not have ankylosis 
of his left shoulder, as he consistently demonstrated range of 
shoulder motion.  Therefore, consideration of DC 5200, ankylosis 
of the scapulohumeral articulation, is not in order.

As noted above, the Veteran was in receipt of a temporary total 
rating under 38 C.F.R. § 4.30 from November 23, 2004 to April 30, 
2005, so a higher rating is not for consideration during this 
time period.

B.	 From May 1, 2005, forward

The evidence following the Veteran's surgery in November 2004 
shows improvement of his left shoulder disability, in terms of 
dislocation.  There were no complaints or findings of dislocation 
noted in the treatment records.  On VA examination in August 
2009, the Veteran specifically denied any recurrent subluxation 
or dislocation of his shoulder.  X-rays of the shoulder in August 
2009 showed no evidence of dislocation, and the examiner 
diagnosed status post repair global labral tear of the left 
shoulder with associated low-grade undersurface tear of the 
infraspinatus with left shoulder strain, tendinitis, and moderate 
restrictive pericapsulitis without evidence of recurrent 
subluxation and no significant evidence of degenerative arthritis 
with no instability.  Therefore, from May 1, 2005, forward the 
preponderance of the evidence is against entitlement to a rating 
in excess of 20 percent under DC 5202.

Additionally, the VA examination results, as well as the 
treatment records, do not demonstrate a limitation of motion to 
25 degrees from the side, even upon taking into account pain on 
use, or to midway between the side and shoulder level.  At no 
point was range of motion limited to 25 degrees from the side due 
to pain, repetitive use, weakness, or other factors.  Such a 
limitation is not recorded in any of the many outpatient entries 
relating to treatment for the Veteran's left shoulder.  And on VA 
examination in August 2009 the Veteran had flexion to 135 degrees 
with pain and further motion to 155 degrees, and abduction to 100 
degrees with pain and further motion to 110 degrees.  Thus, an 
increased evaluation is not warranted for limitation of motion of 
the major arm under DC 5201.

The Board has also considered the Veteran for an increased 
evaluation under Diagnostic Code 5200 for disabilities involving 
ankylosis of the scapulohumeral articulation.  However, there is 
no clinical evidence of ankylosis in the Veteran's left shoulder 
joint such as to warrant consideration of a disability evaluation 
under Diagnostic Code 5200.


C.	Conclusion

As noted above, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, any 
additional functional loss the veteran may have sustained by 
virtue of other factors as described in 38 C.F.R. §§ 4.40 and 
4.45, 4.59.  DeLuca v. Brown, 8 Vet. App. at 206.  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, swelling, 
and deformity or atrophy of disuse.

In regard to the Veteran's left shoulder there are multiple 
entries documenting his subjective complaints of pain for his 
left arm.  The VA examination reports that address his left 
shoulder disability note that the Veteran was able to move his 
left arm through a range of motion after repeated efforts by the 
examiners.  The examiners commented that there was no evidence of 
a loss of motion after repetitive testing at the examinations.  
They commented that it was possible there would be a decrease in 
motion due to pain with repetition.  However, a measurement of 
this decrease could not be stated without resorting to 
speculation.  The August 2009 examiner explained that he would 
have to be actually observing the Veteran to state during the 
flareup the additional amount of disability and he did not feel 
that the Veteran was sufficiently competent to describe the 
specific detail as far as percentages in terms of how much 
further, and the Veteran agreed with this.

The Board notes that the August 2009 VA examiner commented that 
the Veteran had obvious pain throughout the full arc of motion.  
He also stated that the Veteran had tenderness/discomfort 
associated with the examination of the left shoulder.  Although 
the Veteran had subjective complaints of pain, the VA examiner 
noted that there was no atrophy of the left shoulder.  The 
objective evidence regarding pain, as well as the Veteran's 
subjective complaints of pain and weakness are contemplated in 
his currently assigned 20 percent disability evaluation.  There 
is no basis to grant an increased rating.  A separate rating for 
pain is not for assignment.  Spurgeon.

In sum, and upon review of all of the competent medical and other 
evidence of record, the Board finds that the evidence supports 
the assignment of a 30 percent rating under DC 5202 from December 
1, 1999 to November 22, 2004, and that the preponderance of the 
evidence is against entitlement to a rating in excess of 20 
percent from May 1, 2005 forward.  

The Veteran has argued that VA failed to consider the numbness in 
his left three fingers.  However, the medical evidence, to 
include results of a March 2007 EMG, shows that the Veteran has 
bilateral carpal tunnel syndrome and bilateral ulnar neuropathy 
at the elbows, neither of which has been related to his service-
connected left shoulder disability.  Therefore, entitlement to a 
separate rating under the neurological codes is not warranted.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board has also considered whether the Veteran is entitled to 
a separate rating for his left shoulder surgical scars, which 
were first manifest following surgery in 2004.  On VA examination 
in August 2009, the 4 scars were described as measuring 3/8 of an 
inch, superficial, nontender, nondisfiguring without skin 
breakdown, effect limitation of motion or function without 
adherence or keloid formation.  To the extent that the examiner 
stated that the scars affect motion or function, to assign a 
separate rating on this basis would be pyramiding.  See 38 C.F.R. 
§ 4.14.  However, it appears that the examiner intended to state 
that there was no effect on limitation of motion or function 
without adherence or keloid formation.  As the scars measure only 
3/8 inch and are superficial and nontender without skin 
breakdown, a separate rating is not warranted under the scar 
codes.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804 
(2007).

The Board has also considered whether the Veteran's left shoulder 
disability presents an exceptional or unusual disability picture 
as to render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology, and provide 
for a greater evaluation for additional or more severe symptoms; 
thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The current schedular criteria adequately compensate the Veteran 
for the current level of disability and symptomatology of his 
left shoulder disorder.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action on 
this question.  Consequently, referral for extraschedular 
consideration is not warranted.


ORDER

Service connection for sinusitis is granted.

Entitlement to an initial disability rating of 30 percent, and 
not higher, for the Veteran's service-connected left shoulder 
disability is granted, effective from December 1, 1999, to 
November 22, 2004, subject to the statutes and regulations 
governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 20 percent for 
the Veteran's service-connected left shoulder disability is 
denied, from May 1, 2005 forward.


REMAND

The Board notes that the Veteran was last examined by VA in 
conjunction with his claim for an increased initial evaluation 
for migraine headaches in December 2003.  

VA is generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A(a).  This duty to assist includes conducting 
a thorough and comprehensive medical examination, especially 
where the available evidence is too old for an adequate 
assessment of the Veteran's current condition.  Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995); Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993).

As mentioned, the most recent VA examination for the Veteran's 
headache disability was in December 2003, more than six years 
ago.  Another examination is needed to ascertain the current 
severity and all manifestations of the Veteran's service-
connected migraine headache disability.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (to the effect that the Board should have ordered 
a contemporaneous examination of the Veteran because a 23-month 
old examination was too remote in time to adequately support the 
decision in an appeal for an increased rating); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Any recent VA treatment 
records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's 
treatment records for headaches from the San 
Diego VA healthcare facility, dated since 
September 2007.

2.  Thereafter, schedule the Veteran for a VA 
neurological examination. The claims files 
should be available to the examiner in 
conjunction with the examination.  All 
indicated tests and studies should be 
conducted and all clinical findings reported 
in detail. 

The examiner should comment on the frequency 
and prostrating nature of the Veteran's 
migraine headaches (e.g., whether the attacks 
are completely prostrating). 

All opinions expressed by the examiner should 
be accompanied by a complete rationale.

3.  The AMC should review the medical opinion 
obtained to ensure that the Board's remand 
directives were accomplished.  If any 
questions posed were not answered, return the 
case to the examiner.

4.  Finally, the AMC should readjudicate the 
claim.  If the decision remains adverse to 
the Veteran, issue a supplemental statement 
of the case and allow the appropriate time 
for response before returning the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


